Exhibit 10.2


admslogo1.jpg [admslogo1.jpg]


DATE: May 8, 2019


Vijay Shreedhar, PhD




Dear Vijay:


We are very excited to have you join Adamas Pharmaceuticals, Inc. (“the
Company”). In this letter, I would like to set forth the terms and conditions of
your employment relationship with the Company.


Title and Responsibilities. I am pleased to offer you the full-time position of
Chief Commercial Officer working at our offices in Emeryville, CA. Your position
with the Company is pursuant to the terms and conditions of this letter and
accompanying Confidential Information and Invention Assignment Agreement, will
commence on May 29, 2019. You will report to the Chief Executive Officer and
your duties and responsibilities include, but are not limited to, leading
Adamas’ commercial strategy and execution, maintaining / building a strong team
in your areas of responsibility, actively participating in the Executive
Leadership Team, and raising the Company’s profile with external constituencies.
Specific functions reporting to you including but not limited to Marketing,
Sales, Market Access, Commercial Analytics, Commercial Operations and Sales
Training. Of course, the Company may change your position, duties, and work
location from time to time in its discretion.


Compensation. You will initially receive an annual base salary of $425,000. Your
salary will be paid periodically in accordance with normal Company payroll
practices and are subject to the usual required deductions and tax withholdings.
In addition to your salary, you will be eligible to participate in the Company’s
Bonus Plan. The annual target bonus for your position is forty-five percent
(45%) of your annual base salary, and any award would be based upon both the
Company’s achievement of its performance goals and your achievement of your
personal goals to be set with the CEO. The performance targets for the
corporation will be determined in conjunction with the CEO and the Compensation
Committee. The actual award, if any, will be prorated from your date of hire for
your first year of employment and will be subject to the usual required
deductions and tax withholdings. The Company may change your compensation and
benefits from time to time in its sole discretion.


Equity Awards.  In addition, subject to the approval of the Company’s Board of
Directors or its Compensation Committee, it will be recommended that as a
material inducement to you to accept this offer and to enter into employment
with the Company, it will be recommended that you be granted two equity awards,
each of which will be granted under, and be subject to the terms of, either the
Company’s 2014 Equity Incentive Plan, or the Company’s 2016 Inducement Plan
(each, the “Plan”). The equity awards will be: (1) a stock option to purchase
137,500 shares of the Company’s common stock (the “Option”), and (2) an award of
68,750 Restricted Stock Units (the “RSU Award”).  The exercise price per share
of the Option will equal the fair market value of a share of Common Stock on the
date of grant, as determined by the Board of Directors or Compensation
Committee.  If approved, and provided that you remain in Continuous Service (as
defined in the Plan) to the Company on each date, 25% of the Option shares shall
vest and become exercisable on the one year anniversary of your employment
commencement date and an additional 1/48th of the Option shares shall vest and
become exercisable on a monthly basis thereafter over the following 36 months,
as described in the applicable Plan and your Option grant documents.   If
approved, and provided that you remain in Continuous Service to the Company on
each date, 25% of the shares under the RSU Award


1900 Powell St. Suite 1000 Emeryville, CA 94608
Tel|510.450.3500 Fax|510.428.0519
www.adamaspharma.com

--------------------------------------------------------------------------------



admslogo1.jpg [admslogo1.jpg]


will vest annually, as described in the applicable Plan and your RSU Award grant
documents. In addition, the Company’s Board of Directors reviews its executive
compensation programs annually, including consideration for additional equity
awards. If the Board determines that additional equity awards are appropriate,
you will be eligible for consideration, with our other executive officers, for
awards to be approved under the Board’s sole discretion.


Travel and Lodging Allowance. During a period not to exceed 12 months from your
start date, any reasonable travel expenses you incur to commute to Emeryville,
CA prior to your relocation (including airfare and lodging) shall be reimbursed
(the “Commute Expenses”). If you incur any tax liability as a result of the
reimbursement of the Commute Expenses, the Company will make an additional
payment to you (the “Commute Expenses Gross-Up Payment”) sufficient to cover the
tax liability incurred by you as a result of the reimbursement of the Commute
Expenses; provided, however, that the Commute Expenses Gross-Up Payment shall
not exceed seventy five percent (75%) of the amount of the aggregate Commute
Expenses. The Commute Expenses Gross-Up Payment shall be paid to you shortly
after December 31 of the year in which the expenses were incurred, but in no
event later than March 15 of the following year.


Relocation Advance. To assist you with your move to the Bay Area, the Company
will pay directly a vendor of your choice a nominal amount not to exceed a
combined total of $20,000, to be used for relocation services and recruiting
services for your wife, and to provide you with a relocation advance in the
amount of $250,000, less customary deductions and withholdings (the “Relocation
Advance”). This Relocation Advance shall be treated and reported as taxable
income to you. The Relocation Advance will be paid to you in two installments.
The Company will make the first installment payment in the amount of $62,500
within your first month of employment (the “First Installment”) and you will
earn the First Installment once you have fully relocated to the San Francisco
Bay Area within two years of your employment start date. Accordingly, you
acknowledge and agree that if you have not fully relocated to the Bay Area prior
to your two year anniversary, then you are obligated to return the First
Installment to the Company. The second installment payment in the amount of
$187,500 will be paid at the time of your home sale or home purchase, which is
expected to occur within your first two years of employment (the “Second
Installment”) and you will earn the Second Installment once you have remained
employed by the Company for a total of two (2) years. Accordingly, you
acknowledge and agree that if you resign from the Company for any reason or if
the Company terminates your employment for Cause (as defined in the Plan), in
either case within two (2) years of your employment start date, you will be
obligated to return the Second Installment to the Company. You will be required
to repay any portions of the Relocation Advance due under this section to the
Company within thirty (30) days of your two (2) year anniversary or your
employment separation date. 


Benefit Plans. During your employment with the Company, you will be eligible to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other employees of the Company. Details
about these benefits are provided in the Employee Handbook and Summary Plan
Descriptions, available for your review. Where a particular benefit is subject
to a formal plan (for example, medical insurance or life insurance), eligibility
to participate in and receive any particular benefit from the plan is governed
solely by the applicable plan document.


Paid Time Off. As part of these benefits, you will be entitled to paid time off
(“PTO”) in accordance with the Company’s PTO policy as in effect from time to
time. Currently, the Company offers full-time employees 21 days of PTO per
calendar year.




1900 Powell St. Suite 1000 Emeryville, CA 94608
Tel|510.450.3500 Fax|510.428.0519
www.adamaspharma.com

--------------------------------------------------------------------------------



admslogo1.jpg [admslogo1.jpg]


Executive Severance Plan. Given your position with the Company, you will
initially be eligible to participate in the Executive Severance Plan pursuant to
the terms of that Plan. A copy of this Plan is enclosed with this letter. Our
severance plan entitles you to certain benefits, including a 12 month
continuation of Base Salary.
 
Company Policies and Confidential Information. You will be expected to abide by
all Company rules and policies, and acknowledge in writing that you have read
and will comply with the Company’s Employee Handbook. The Company considers the
protection of its confidential information, proprietary materials and goodwill
to be extremely important. Consequently, as a condition of your employment with
the Company, you also are required to sign and fully comply with the
Confidential Information and Invention Assignment Agreement enclosed with this
letter.


No Conflicting Agreements or Obligations. In your work for the Company, you will
be expected not to use or disclose any confidential information, including trade
secrets, of any former employer or other person to whom you have an obligation
of confidentiality. Rather, you will be expected to use only that information
which is generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company. You agree that you will not bring onto Company premises, or upload onto
any of the Company’s systems, any unpublished documents, property, or
confidential information belonging to any former employer or other person to
whom you have an obligation of confidentiality. You hereby represent that you
have disclosed to the Company any contract you have signed that may restrict
your activities on behalf of the Company. You also represent that by performing
your duties and responsibilities for Adamas, you will not breach any obligations
you may owe to any of your former employers.


Conflicting Outside Employment. While employed by the Company, you may not work
as an employee or consultant of any other organization or engage in any other
activities which conflict or interfere with your employment obligations to the
Company, including working for a competitive organization, or undertaking any
activities that could create a conflict of interest.


At-Will Employment. Your employment with the Company is “at-will,” which means
that either you or the Company may terminate your employment at any time, with
or without cause, and with or without advance notice. No provision of this offer
letter or the accompanying Confidential Information and Invention Assignment
Agreement shall be construed to create an express or implied employment
contract, or a promise of employment for any specific period of time.


Authorization to Work. This offer is conditioned upon the following: (1) your
presenting sufficient evidence of your authorization to work in the United
States and your identity sufficient to allow the Company to complete the Form
I-9 required by law; (2) satisfactory completion of a background and reference
check; and (3) your signature on the Confidential Information and Invention
Agreement. You agree to assist as needed and to complete any documentation at
the Company’s request to meet these conditions.


Integration, Modification and Governing Law. This letter, together with your
Employee Confidential Information and Invention Agreement, forms the complete
and exclusive statement of your employment agreement with the Company. It
supersedes any other agreements or promises made to you by anyone, whether oral
or written. Changes in your employment terms, other than those changes expressly


1900 Powell St. Suite 1000 Emeryville, CA 94608
Tel|510.450.3500 Fax|510.428.0519
www.adamaspharma.com

--------------------------------------------------------------------------------



admslogo1.jpg [admslogo1.jpg]


reserved to the Company’s discretion in this letter, require a written
modification signed by an officer of the Company. The unenforceability of any
provision of this agreement will not affect the validity or enforceability of
any other provision of the agreement. This letter will be governed by the laws
of the state of California.


Please contact me at (415) 328-5012 if you have any questions. I’m delighted to
welcome you to the Company, and I look forward to your participation in the
Company’s future success. Please sign below to indicate your acceptance and
agreement to the terms set forth in this offer letter and return the signed
offer letter to your Human Resources Representative.


This offer will expire at 8 am May 14, 2019, unless accepted by you in writing
prior to such date.
 
Best regards,


/s/ Gregory T. Went


Gregory T. Went
Chief Executive Officer
Adamas Pharmaceuticals, Inc.


Enclosures:


•
Confidential Information and Inventions Agreement

•
Executive Severance Plan





ACCEPTANCE OF EMPLOYMENT OFFER




I, Vijay Shreedhar___, have read, understand, and accept employment on the terms
and conditions outlined in this letter agreement. I am not relying on any
representations made to me by anyone other than as set forth above.


/s/ Vijay Shreedhar
 
 
NAME
 
 
 
 
 
May 14, 2019
 
 
Date
 
 



1900 Powell St. Suite 1000 Emeryville, CA 94608
Tel|510.450.3500 Fax|510.428.0519
www.adamaspharma.com